333Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Mayle on 09 March 2021.

The application has been amended as follows: 

Claims 1-7, 9, 13-17, and 20 have been cancelled.

Claims 11, 12, 18, 19, and 21 are amended below.

Claim 22 has been added below.



The claims read as follows:

Claim 11:
An eatery having a seating area, the seating area having at least one table element and at least one seating element, wherein a moveable and accessible platform, on which the at least one table element and the at least one seating element are arranged, is provided, and wherein at least one elevation device for raising the platform is arranged in the area below the platform, wherein the platform is moveable between a basic position on ground level and a lookout position at a level elevated as compared to ground level, the eatery having a of struts which are anchored at their bottom ends in exterior wall elements, the plurality of struts spaced apart along a circumference of the platform and connected at their top ends by an annular member, wherein window areas are positioned between the plurality of struts; the platform having an integrated cooling and heating system wherein ventilation slots are integrated into a seating area of the at least one seating element.

Claim 12:
	The eatery according to claim 11, wherein the annular member is configured to accommodate a plurality of loudspeakers.

Claim 18:
	The eatery according to claim 11, wherein the platform is rotatable around a vertical axis.
Claim 19:
	The eatery according to claim 11, wherein the is transparent and made of an acrylic glass configured to allow for unimpeded observation of the environment and a projection wall.

Claim 21:
	An eatery having a seating area, the seating area having at least one table element and at least one seating element, wherein a moveable and accessible platform, on which the at least one table element and the at least one seating element are arranged, is provided, and wherein at least one elevation device for raising the platform is arranged in the area below the platform, wherein the platform is moveable between a basic position on ground level and a lookout position at a level elevated as compared to ground level, the eatery having a plurality of struts are spaced apart along a circumference of the platform and connected at their top ends by an annular member, the annular member configured to accommodate a plurality of loudspeakers, wherein window areas are positioned between the plurality of struts, wherein the platform is rotatable around a vertical axis;,wherein ventilation slots are integrated into the seating area of the at least one seating element; a circular stabilizing disc used to secure the platform against tilting;wherein the platform is configured to raise in response to an order being received, 

Claim 22:
An eatery having a seating area, the seating area having at least one table element and at least one seating element, wherein a moveable and accessible platform, on which the at least one table element and the at least one seating element are arranged, is provided, and wherein at least one elevation device for raising the platform is arranged in the area below the platform, wherein the platform is moveable between a basic position on ground level and a lookout position at a level elevated as compared to ground level, the eatery having a top supported by a plurality of struts which are anchored at their bottom ends in exterior wall elements, the plurality of struts spaced apart along a circumference of the platform and connected at their top ends by an annular member, wherein window areas positioned between the plurality of struts; the eatery having a circular stabilizing disc used to secure the platform against tilting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635